Citation Nr: 1400232	
Decision Date: 01/06/14    Archive Date: 01/23/14

DOCKET NO.  06-05 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for idiopathic scoliosis.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression as secondary to idiopathic scoliosis.


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Esq., Hill and Ponton, P.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to December 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2007, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) using video-conferencing technology.  A transcript of the proceeding is of record.  

In an August 2007 decision, the Board determined that new and material evidence to reopen the Veteran's claim for service connection for idiopathic scoliosis had not been received.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court). 

By memorandum decision issued in January 2009, the Court vacated the August 2007 decision and remanded the matter for VA to provide the Veteran with proper notice as required by Kent v. Nicholson, 20 Vet. App. 1 (2006).

In a June 2010 decision, the Board again issued a decision holding that new and material evidence to reopen the Veteran's claim for service connection for idiopathic scoliosis had not been received.  The Veteran appealed this denial to the Court. 

By memorandum decision issued in May 2012, the Court vacated and remanded the June 2010 decision.  The Court held that the June 2010 Board decision provided an inadequate statement of reasons or bases as to whether the RO did in fact consider whether the May 1970 physician's letter constitutes new and material evidence in a subsequent adjudication.  The Court found that it was necessary for the Board to make this factual finding in the first instance.  

In March 2013, the Board remanded the case back to provide the Veteran the opportunity to appear before another VLJ, as the VLJ who took his testimony in the March 2007 hearing had left the employ of the Board.  It was scheduled for November 2013.  However, in March 2013 and again in October 2013, the Veteran withdrew his request for a hearing.  38 C.F.R. § 20.704(e).  The case is now before the Board for further appellant action.

The Board notes that the Veteran's specific claim related to service connection for depression.  The Court has held that a veteran, who is a lay person, is not competent to diagnose his specific psychiatric disability.  Therefore, VA must consider whether the Veteran's psychiatric symptoms regardless of the label attached to them warrant service connection.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). Accordingly, the Board has recharacterized the issue as service connection for an acquired psychiatric disability, to include depression.  

The Board has a legal duty to address the "new and material evidence" requirement of 38 C.F.R. § 3.156 regardless of the actions of the RO.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board will therefore preliminarily consider the claims under the provisions of 38 C.F.R. § 3.156, concerning the receipt of new and material evidence to reopen a claim.

The issues of service connection for idiopathic scoliosis, on the merits, and service connection for an acquired psychiatric disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the RO.





FINDINGS OF FACT

1.  In an unappealed April 1970 rating decision, the Veteran's claim of entitlement to service connection for a back condition was denied.  

2.  A May 1970 doctor's report is cumulative of evidence already of record at the time of the April 1970 rating decision.

3.  In an unappealed February 2003 rating decision, the Veteran's claim to reopen a claim for idiopathic scoliosis was denied.  

4.  The evidence associated with the claims file subsequent to the February 2003 rating decision includes evidence that relates to unestablished facts necessary to substantiate the claim for service connection for idiopathic scoliosis, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 1970 RO rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  The February 2003 RO rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

3.  New and material evidence has been received to reopen the claim for service connection for idiopathic scoliosis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2013). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminarily, the Board notes that the issue on appeal is being reopened and is subject to additional development on remand, as will be described.  Accordingly, the Board will not further address the extent to which VA has fulfilled its notification and assistance requirements, found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013), as further action is being requested in this case. 
   
I. Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim." Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  The meaning of "new and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Voracek v. Nicholson, 421 F.3d 1299, 1304 (2005); Young, 22 Vet. App. at 468.  "When VA fails to consider new and material evidence submitted within the [appeal] period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final."  Id. at 466.

Prior to 1991, regulations required new and material evidence to reopen previously denied claims, but did not define the standard by which evidence was deemed "new and material."  In 1991, VA finalized regulatory amendments that filled that void.  New and material evidence was defined at that time as evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim."  38 C.F.R. § 3.156(a) (1991).   

The definition of new and material evidence has since been amended, effective August 2001, and that definition stands today.  New evidence is now defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513(1992).

II. Analysis

The April 1970 RO decision denied the Veteran's claim for service connection for a back condition because the evidence established that the Veteran's back condition existed prior to enlistment, and there was no evidence to establish aggravation in service.  The decision further noted that idiopathic scoliosis was a constitutional or developmental abnormality and not a disability under the law.  The Veteran did not file a notice of disagreement with this decision.

One month following this RO decision, Dr. W. submitted a letter in May 1970 on the Veteran's behalf.  He noted the Veteran's reported history of carrying 100 pound sacks of diamond dust while at sea, which caused him to fall and injure his back.  The Veteran reported continuing to work for about one month while having back trouble, and then sought treatment, which ultimately led to his discharge from service.  He noted that the Veteran continued to have pain in his back, and provided a diagnosis of scoliosis.  He concluded that, "[i]t was our impression that his [sic] young man had sustained some injury to the back while in service."

As noted above, at the time of the Veteran's 1970 adjudication, new and material evidence was not defined.  However, the Board finds that under either the initially established standard, or the current standard, the doctor's report does not constitute new and material evidence sufficient to affect the finality of the April 1970 rating decision.  

Although Dr. W.'s letter is considered new, in that it did not exist at the time of the April 1970 adjudication, the evidence is not considered material because Dr. W.'s letter did not address the issue of aggravation of his scoliosis, which was the reason for the RO's denial.  Furthermore, the examiner provided no new diagnosis of a back disability for which service connection may be granted.  Dr. W.'s diagnosis of scoliosis provided in the 1970 letter is duplicative of the diagnoses of scoliosis already included in the Veteran's service treatment records and his pre-induction examination.  Also, the Veteran's reports of his injury included in the 1970 letter are duplicative of statements provided in his January 1970 claim.  In his claim, the Veteran reported carrying "too heavy equipment and injur[ing] his spine".  

For these reasons, the Board finds that the May 1970 letter is not material, as it is not so significant that it must be considered in order to fairly decide the merits of the claim, nor alternatively does it raise a reasonable possibility of substantiating the claim.  Therefore, the Board finds that its submission does not affect the finality of the April 1970 rating decision, and there is no pending claim regarding the Veteran's back condition at that time.  

To the extent that the argument has been made that the original claim in fact did remain pending, such was certainly extinguished by the RO's February 2003 rating decision on the same issue.  See Ingram v. Nicholson, 21 Vet. App. 232, 243    (2007) (holding that a reasonably raised claim remains pending until there is either a recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent 'claim' for the same disability). 

The Veteran attempted to reopen his claim for service connection for idiopathic scoliosis in December 2002.  The RO denied reopening in a February 2003 rating decision.  The RO reasoned that the evidence submitted did not bear directly and substantially upon the issue of direct service connection, as it was not sufficient to corroborate the claim that the Veteran injured his back during active duty service.  The Veteran did not appeal this decision, and it became final.  

The Veteran's most recent attempt to reopen the previously denied claim was in June 2004.  In August 2004, the RO again denied reopening.  This is the rating from which the Veteran's current appeal stems.  The Board's inquiry will be directed to the question of whether any evidence added to the file since February 2003 (i.e., the date of the last final disallowance) is new and material.

The evidence received since the February 2003 RO decision includes a June 2012 medical evaluation conducted by Dr. S.  This evaluation included a diagnostic report which showed degenerated desiccated disks with bulging annuli at L3-4 and L4-5, degenerated desiccated disk at L2-3, without any identified posterior disk protrusion and levoscoliosis.  Dr. S. evaluation also noted the June 2005 MRI of the lumbar spine report which noted generalized disc degeneration.  The report concludes by opining that the Veteran's current back pain is related to his service.

The Board finds that this evidence is new and material.  The Veteran has essentially claimed that he has a current back disability that is related to his service.  Prior to the February 2003 RO decision, there was no evidence of record showing a diagnosis for the Veteran's back other than scoliosis (VA treatment record note only back pain).  The new evidence shows current back diagnoses in addition to scoliosis.  Furthermore, Dr. S. provided an opinion that the origin of his current back pain is the back injury the Veteran sustained from repetitive heavy lifting during service.  The Board finds the evidence of a current diagnosis for his back in combination with Dr. S. opinion shows a possibility for establishing the elements of current diagnosis and a nexus relationship, presuming its credibility.  This evidence raises a reasonable possibility of substantiating the claim.  Therefore, it is new and material and reopening of the claim is in order.
    

ORDER

The Board having determined that new and material evidence has been presented, reopening of the claim of entitlement to service connection for idiopathic scoliosis is granted.


REMAND

The Board finds that additional development is required before the Veteran's claims for service connection for idiopathic scoliosis and service connection for psychiatric disability are decided.  

VA opinion

The Board finds that further clarification is needed.  The Veteran was provided a thorough examination as recently as June 2012 by Dr. S.  For this reason, the Board does not find that a new examination is needed; however, the opinion provided by Dr. S. is not adequate to decide the Veteran's claim and further questions must be answered before adjudication.  

The Board specifically finds the medical report of Dr. S. to be too vague on which to grant service connection.  After a thorough examination, the physician assessed "idiopathic thoracolumbar scoliosis" and "chronic low back pain which had its origin in the service."  The term "idiopathic" is commonly understood to mean of unknown cause or spontaneous origin.  See Dorland's Illustrated Medical Dictionary, 31st Ed., 925, (c) 2007.  Furthermore, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  The record does contain a July 2000 magnetic resonance imaging (MRI) report indicating degenerated desiccated disks with bulging annuli and slight reverse spondyloslisthesis.  A June 2005 report revealed generalized disc degeneration with disc space changes.  It is unclear to the Board whether Dr. S. intended to relate these actual diagnoses with the Veteran's service.  Therefore, clarification must be sought.

Additionally, as scoliosis may be a congenital defect, and therefore preexisting, an appropriate question is whether such a defect was subject to a superimposed disease or injury during service.  If it is not congenital, then the appropriate question is whether the preexisting disability was aggravated by service.  Dr S. did not address any of these questions.  Therefore, the Board finds that additional medical inquiry is required before the Board can adjudicate his claim.

By history, the Veteran's service treatment records do not show treatment for degenerative problems at the time of enlistment into the military.  The Veteran's pre-induction examination notes a diagnosis for thoracic scoliosis.  An undated service treatment record shows that the Veteran complained of pain in the small of his back that he attributed to lifting supplies aboard the ship.  An October 1969 service treatment record notes "R/O scoliosis as a cause for back pain."  A November 1969 service treatment record also notes back pain after heavy lifting.  The Veteran claims that he injured his back during service due to heavy lifting and falling down stairs.  

"When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service."  Wagner v. Principi, 370 F.3d 1089, 1096-1097 (Fed. Cir. 2004); VAOPGPREC 3-2003 at 10-11 (July 16, 2003).  The veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 at 10-11 (July 16, 2003).

When a preexisting disease or injury is noted on the entrance examination report, 38 U.S.C.A. § 1153 provides that "[a] preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 C.F.R. § 3.306(a).  With regard to veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where a pre-service condition underwent an increase in severity during service.  38 C.F.R. § 3.306(b); Cotant v. Principi, 17 Vet. App. 116, 124, 130 (2003).  Temporary or intermittent flare-ups of symptoms of a preexisting condition alone do not constitute sufficient evidence for a non-combat veteran to show increased disability for section 1153 purposes unless the underlying condition worsened. Davis v. Principi, 276 F. 3d 1341, 1346- 47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Here, the Veteran's scoliosis disability was noted on entry.  Therefore, scoliosis will be considered aggravated by active service where there is an increase in disability during service, unless there is specific finding that the increase in disability is due to the natural progress of the disease.  

In contrast, the pre-induction examination did not note a diagnosis for any kind of degenerative changes of the Veteran's back.  Therefore, the presumption of soundness applies to degenerative problems with the Veteran's back.  There does not appear to be any indication that the Veteran's degenerative changes began prior to service.  The question becomes whether this current degenerative changes are due to his military service.  


Intertwined Psychiatric Disorder

The Veteran claims that his current psychiatric disorder is secondary to his back disability.  Because the Veteran's claim of entitlement to service connection for a psychiatric disorder depends, in part, upon the outcome of the Veteran's claim for entitlement to service connection for idiopathic scoliosis, the Board finds that the two issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Because the issues are inextricably intertwined, the Board is unable to review the issue of service connection for a psychiatric disorder at this time.  Id.

VA records

All pertinent VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records not already associated with the claims file.

2.  Obtain a VA opinion by a physician with a specialty in orthopedic medicine to determine the nature and etiology of the Veteran's current back disability or disabilities.  If the physician finds that a VA examination is needed, one should be scheduled.  The claims folder and a copy of this entire remand must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

Based upon the review of the record (and the examination results if conducted), the examiner should provide opinions as to the following: 

(1)  What are all of current diagnoses of the Veteran's back?

(2) Does the Veteran have a diagnosis of scoliosis?

(i)  If so, explain whether scoliosis is a (a) congenital or developmental defect or (b) disease.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)].

(ii)  If it is a congenital or development defect, explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional back disability.  

(iii)  State whether it is clear and unmistakable (obvious, manifest, and undebatable) that pre-existing scoliosis WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.

(3)  Provide an opinion as to whether it is at least as likely as not (50 or greater probability) that the Veteran's diagnoses of his back, other than scoliosis, were incurred in or otherwise related to the Veteran's military service.  

The physician's attention is directed to the following evidence:  service entrance examination showing thoracic scoliosis; service treatment records showing complaints of low back pain in service; the Veteran's statements that his back pain began after a fall and after doing heavy lifting in service; lay statements by the Veteran's family stating this back disability began after service; Dr. W.'s 1970 letter that the Veteran injured his back in service; and Dr. S. June 2012 opinion that the Veteran's back pain is due to an injury he sustained during service.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. The underlying reasons for each opinion expressed must also be provided. 

3. Then, readjudicate the Veteran's claim for service connection scoliosis and service connection for an acquired psychiatric disorder on a de novo review of the record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his attorney and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


